29 A.3d 312 (2011)
208 N.J. 356
In the Matter of David J. WITHERSPOON, an Attorney at Law (Attorney No. XXXXXXXXX).
D-22 September Term 2011, 069341
Supreme Court of New Jersey.
October 25, 2011.

ORDER
This matter having been duly presented to the Court, it is ORDERED that DAVID J. WITHERSPOON of NEWARK, who was admitted to the bar of this State in 1994, and who has been suspended from the practice of law since August 24, 2010, by Orders of this Court filed July 29, 2010 and March 10, 2011, be restored to the practice of law, effective immediately.